


Exhibit 10.35


RESTRICTED STOCK AWARD AGREEMENT


[DATE]


The parties to this Restricted Stock Award Agreement (this “Agreement”) are
Teledyne Technologies Incorporated, a Delaware corporation (the “Company”), and
[NAME] (the “Executive”).




WITNESSETH:




WHEREAS, the Company has adopted the Teledyne Technologies Incorporated
Restricted Stock Award Program (the “Program”) for the benefit of eligible
employees of the Company and its subsidiaries;


WHEREAS, the terms and conditions of the Program are set forth in administrative
rules (the “Rules”) adopted by the Personnel and Compensation Committee of the
Board of Directors of the Company pursuant to the authority reserved in Article
12 of the Teledyne Technologies Incorporated Amended and Restated 2008 Incentive
Award Plan (the “Plan”);


WHEREAS, the Executive has been designated as a participant under the Program
who is eligible to receive a restricted stock grant in the year [YEAR]; and


WHEREAS, to provide an incentive to the Executive to focus on long-term Company
performance, the Company desires to grant shares of the Company's Common Stock
to the Executive subject to certain transfer and forfeiture restrictions set
forth in this Agreement, as well as the provisions of the Program, which shall
lapse upon the third anniversary of the date of this Agreement (the “Date of
Grant”) and the attainment of certain Performance Goals (as defined in Paragraph
1.8(b)) for the Performance Cycle (as defined in Paragraph 1.8(a));


NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:


1.    RESTRICTED SHARES


1.1    Grant of Restricted Shares.


(a)    As of the Date of Grant, the Company grants to the Executive «grant»
shares of Common Stock (the “Restricted Shares”), subject to the restrictions
set forth in Paragraph 1.2 of this Agreement, the terms and conditions of the
Program and the other terms and conditions contained in this Agreement. If and
when the restrictions set forth in Paragraph 1.2 expire in accordance with the
terms of this Agreement without forfeiture of the Restricted Shares, and
upon the satisfaction of all other applicable conditions as to the Restricted
Shares, such shares shall no longer be considered Restricted Shares for purposes
of this Agreement.
(b)    As soon as practicable after the Date of Grant, the Company shall direct
that a stock certificate or certificates representing the applicable Restricted
Shares be registered in the name of and issued to the Executive. Such
certificate or certificates shall be held in the custody of the Company or its
designee until the expiration of the applicable Restricted Period (as defined in
Paragraph 1.3). On or before the date of execution of this Agreement, the
Executive has delivered to the Company one or more stock powers endorsed in
blank relating to the Restricted Shares.




--------------------------------------------------------------------------------






(c)    Each certificate for the Restricted Shares shall bear the following
legend (the “Program Legend”):


The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Restricted Stock Award Program under the Teledyne
Technologies Incorporated Amended and Restated 2008 Incentive Award Plan and a
Restricted Stock Award Agreement entered into between the registered owner and
Teledyne Technologies Incorporated. Copies of such Program and Agreement are on
file in the offices of Teledyne Technologies Incorporated, 1049 Camino Dos Rios,
Thousand Oaks, CA 91360.


In addition, the stock certificate or certificates for the Restricted Shares
shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable under the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Common Stock is then listed, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be placed on such certificate
or certificates to make appropriate reference to such restrictions.


(d)    As soon as administratively practicable following the expiration of the
Restricted Period without a forfeiture of the Restricted Shares, and upon the
satisfaction of all other applicable conditions as to the Restricted Shares,
including, but not limited to, the payment by the Executive of all applicable
withholding taxes, the Company shall deliver or cause to be delivered to the
Executive a certificate or certificates for the applicable Restricted Shares
which shall not bear the Program Legend.


1.2    Restrictions.


(a)    The Executive shall have all rights and privileges of a stockholder as to
the Restricted Shares, including the right to vote and receive any dividends or
other distributions with respect to the Restricted Shares, except that the
following restrictions shall apply:


(i) the Executive shall not be entitled to delivery of the certificate or
certificates for the Restricted Shares until the expiration of the Restricted
Period without a forfeiture of the Restricted Shares and upon the satisfaction
of all other applicable conditions;


(ii)  none of the Restricted Shares may be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of during the Restricted Period (other than
by will or the laws of descent and distribution), except pursuant to rules
adopted by the Committee in accordance with the Program;


(iii) all shares of Common Stock or cash distributed as a dividend or
distribution, if any, with respect to the Restricted Shares prior to the
expiration of the Restricted Period shall be delivered to and held by the
Company and subject to the same restrictions as the Restricted Shares until the
termination of the Restricted Period; and


(iv) all of the Restricted Shares (and cash dividends) shall be forfeited and
returned to the Company and all rights of the Executive with respect to the
Restricted




--------------------------------------------------------------------------------




Shares shall terminate in their entirety on the terms and conditions set forth
in Paragraph 1.4.


(b)    Any attempt to dispose of Restricted Shares or any interest in the
Restricted Shares in a manner contrary to the restrictions set forth in this
Agreement shall be null, void and ineffective.


1.3    Restricted Period and Lapse of Restrictions. Subject to the provisions
contained in Paragraphs 1.4, 1.6 and 1.7, the restrictions set forth in
Paragraph 1.2 shall apply for a period (the “Restricted Period”) beginning on
the Date of Grant and ending on the third anniversary of the Date of Grant;
provided, however, that, subject to the Committee's discretion under Paragraph
1.7, in no event shall the Restricted Period expire prior to the date that the
Committee makes its determinations with respect to the Company's attainment of
the applicable Performance Goals as described in Paragraph 1.4(a).


1.4    Forfeiture.


(a)    If, during the Restricted Period, the Restricted Shares have not been
forfeited under Paragraph 1.4(b) as of the end of the Performance Cycle (as
defined in Paragraph 1.8(b)), Restricted Shares shall be forfeited, on a
proportionate basis as determined by the Committee and as provided below, to
extent the Company's aggregate return to shareholders for the Performance Cycle,
as measured by the Company's Common Stock price, is less than 100% of the
performance of the Russell 2000 Index for the Performance Cycle; provided,
however, that all of the Restricted Shares shall be forfeited if the Committee
determines that the Company's aggregate return to shareholders for the
Performance Cycle, as measured by the Company's Common Stock price, is not at
least 35% of the performance of the Russell 2000 Index for the Performance
Cycle. If the Committee determines that the Company's aggregate return to
shareholders for the Performance Cycle is at least 35% of the performance of the
Russell 2000 Index for the Performance Cycle, a portion of the Restricted Shares
shall be forfeited that is equal to (i) the aggregate number of Restricted
Shares reduced by (ii) the quotient of the aggregate number of Restricted Shares
multiplied by the TDY Stock Price-Russell 2000 Percentage (as defined in
Paragraph 1.8(c)) (but not more than 100%) (any fractional share resulting from
this clause (ii) calculation shall be rounded up to the next whole share).
Except as provided in Paragraph 1.4(c), any Restricted Shares which are not
forfeited under this Paragraph 1.4(a) shall continue to be subject to the
restrictions set forth in Paragraph 1.2 for the remainder of the Restricted
Period.


(b)    Subject to Section 6.02(e) of the Rules, if during the applicable
Restricted Period (i) the Executive's employment with the Company and its
subsidiaries terminates for any reason except as otherwise provided in Paragraph
1.4(c), (ii) there occurs a material breach of this Agreement by the Executive
or (iii) the Executive fails to meet the tax withholding obligations described
in Paragraph 1.5(b), all rights of the Executive to the Restricted Shares shall
terminate immediately and be forfeited in their entirety.


(c)    If, during the Restricted Period, the Executive's employment terminates
due to his or her death, disability (as determined in the sole discretion of the
Committee) or retirement pursuant to the retirement policy of the Company or its
applicable subsidiaries prior to the expiration of the Performance Cycle, the
Executive (or the Executive's beneficiaries) shall continue to hold the
Restricted Shares through the expiration of the Performance Cycle. At that time,
the restrictions shall lapse with respect to a portion of the Restricted Shares
equal to (i) the number of Restricted Shares that would not be subject to
forfeiture under Paragraph 1.4(a) had the Executive remained employed by the
Company through the end of the Performance Cycle multiplied by (ii) a fraction,
the numerator of which is the number of full months during which the Executive
was employed by the Company from the beginning of




--------------------------------------------------------------------------------




the Performance Cycle until the date of the Executive's termination of
employment and the denominator of which is the total number of months in the
Performance Cycle (any fractional share resulting from this calculation shall be
rounded up to the next whole share). Any remaining Restricted Shares shall be
forfeited as of the end of the Performance Cycle. If all of the Restricted
Shares would have been forfeited under Paragraph 1.4(a), then all of the
Restricted Shares shall be forfeited under this Paragraph 1.4(c) as of the end
of the Performance Cycle.


(d)    In the event of any forfeiture under this Paragraph 1.4, the certificate
or certificates representing the forfeited Restricted Shares shall be cancelled
to the extent of any Restricted Shares that were forfeited.


1.5    Withholding.


(a)    The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Executive with respect to the Restricted Shares.


(b)    If the Executive timely files an election under Section 83(b) of the
Internal Revenue Code and in accordance with Treasury Regulation Section 1.83-2
with respect to the Restricted Shares, the Executive shall meet the applicable
tax withholding obligation by paying the appropriate amount in cash to the
Company. If the Executive fails to meet this tax withholding obligation to the
satisfaction of the Company on or before the date the Executive files his or her
election under Section 83(b), all rights of the Executive to the Restricted
Shares shall forthwith terminate and be forfeited in their entirety.


(c)    If the Executive does not file an election under Section 83(b) of the
Internal Revenue Code with respect to the Restricted Shares, the Executive shall
meet the applicable tax withholding obligation by paying the appropriate amount
in cash to the Company or, with the approval of the Committee, by either
(i) having the Company retain a number of Restricted Shares having a Fair Market
Value (as defined in the Plan) as of the date of such retention, or
(ii) delivering to the Company a number of previously acquired shares of Common
Stock (other than shares of Common Stock credited to the Executive's account
under a Company sponsored defined contribution plan or shares of Common Stock
subject to outstanding, but unexercised stock options) having a Fair Market
Value (as defined in the Plan) determined as of the business day preceding the
date of delivery to the Company, equal to the amount of such withholding
obligation. If the Executive fails to meet this tax withholding obligation to
the satisfaction of the Company, the withholding obligation shall be met as
described in clause (i) above.


(d)    The Committee shall be authorized, in its sole discretion, to establish
such rules and procedures relating to the use of shares of Common Stock to
satisfy tax withholding obligations as it deems necessary or appropriate to
facilitate and promote the conformity of the Executive's transactions under the
Program with Rule 16b-3 under the Securities Exchange Act of 1934, as amended,
if such Rule is applicable to transactions by the Executive.


1.6    Change in Control. Notwithstanding any provision of this Agreement to the
contrary, in the event of a Change in Control of the Company during the
Restricted Period, all of the Restricted Shares (not otherwise forfeited prior
to the Change in Control) shall vest and the applicable restrictions shall lapse
immediately.


1.7    Committee's Discretion. Notwithstanding any provision of this Agreement
to the contrary, the Committee shall have discretion under Section 6.02(e) of
the Rules to adjust the Performance




--------------------------------------------------------------------------------




Cycle or waive the Restricted Period or any other restrictions or conditions
with respect to all or a portion of the Restricted Shares at any time.


1.8    Defined Terms. Capitalized terms used but not defined in this Agreement
shall have the meanings set forth in the Program or the Plan, as the case may
be. Except as expressly elsewhere in this Agreement, for purposes of this
Agreement, the capitalized terms set forth below shall have the following
meanings:


(a)    “Fair Market Value” for the purposes of Paragraph 1.8(e) of this
Agreement means, on any date, the average of the high and low quoted sales
prices of a share of Common Stock, as reported on the Composite Tape for the New
York Stock Exchange Listed Companies on such date or, if there were no sales on
such date, on the last date preceding such date on which a sale was reported.


(b)    “Performance Cycle” shall specifically refer to the period commencing
January 1, [YEAR 1] through December 31, [YEAR 3], including any adjustments to
such Cycle made by the Committee.


(c)    “Performance Goals” shall refer to the goal of the Company's aggregate
return to shareholders, as measured by its Common Stock price, being equal to or
exceeding the performance of the Russell 2000 Index during the Performance
Cycle.


(d)    “Russell 2000 Index Performance” means the quotient of (i) the Russell
2000 Index at December 31, [YEAR 3] divided by (ii) the Russell 2000 Index at
January 1, [YEAR 1].


(e)    “TDY Stock Price Performance” shall the quotient of (i) the Fair Market
Value of a share of the Company's Common Stock at December 31, [YEAR 3] is
divided by (ii) the Fair Market Value of a share of the Company's Common Stock
at January 1, [YEAR 1].


(f)    “TDY Stock Price-Russell 2000 Index Percentage” shall mean the quotient
of (i) the TDY Stock Price Performance divided by (ii) the Russell 2000 Index
Performance.


2.    REPRESENTATION OF THE EXECUTIVE


The Executive hereby represents to the Company that the Executive has read and
fully understands the provisions of this Agreement and the Program and his or
her decision to participate in the Program is completely voluntary.


3.    NOTICES


All notices or communications under this Agreement shall be in writing,
addressed as follows:


To the Company:


Teledyne Technologies Incorporated
1049 Camino Dos Rios
Thousand Oaks, CA 91360
Attention: Senior Vice President, General Counsel and Secretary
        
            




--------------------------------------------------------------------------------




To the Executive:
        
«First_Name» «Last_Name»
«address»
«city»    


        


Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given.


4.
ASSIGNMENT; BINDING AGREEMENT



This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Executive and the assigns and successors of the Company,
but neither this Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Executive.




5.    ENTIRE AGREEMENT; AMENDMENT; TERMINATION


This Agreement represents the entire agreement of the parties with respect to
the subject matter hereof. The provisions of the Plan and the Rules are
incorporated in this Agreement in their entirety. In the event of any conflict
between the provisions of this Agreement and the Plan or the Rules, the
provisions of the Plan or the Rules, as the case may be, shall control. The
Agreement may be amended at any time by written agreement of the parties hereto;
provided, however, that the Committee shall have the authority to amend this
Agreement in any respect that it deems appropriate in its sole discretion.


6.
GOVERNING LAW



This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Delaware other than the conflict
of laws provisions of such laws.


7.
SEVERABILITY



If, for any reason, any provision of this Agreement is held to be prohibited or
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, but such provision shall be deemed amended to accomplish
the objectives of such provision as originally written to the fullest extent
permitted by law, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.


8.
NO RIGHT TO CONTINUED EMPLOYMENT OR PARTICIPATION; EFFECT ON OTHER PLANS







--------------------------------------------------------------------------------




This Agreement shall not confer upon the Executive any right with respect to
continuance of employment by the Company or its subsidiaries or continuance of
participation under the Program, nor shall it interfere in any way with the
right of the Company and its subsidiaries to terminate the Executive's
employment at any time. Income realized by the Executive pursuant to this
Agreement shall not be included in the determination of benefits under any
benefit plan of the Company in which the Executive may be enrolled or for which
the Executive may become eligible unless otherwise specifically determined by
resolution of the Board. Participation in the Program during the Performance
Cycle or Restricted Period shall not entitle the Executive to participate in the
Program during any other Performance Cycle or Restricted Period.


9.
NO STRICT CONSTRUCTION



No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Program, this Agreement or any rule or procedure established by the Committee.


10.    USE OF THE WORD “EXECUTIVE”


Wherever the word “Executive” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Shares may be transferred by will or the laws of descent and distribution, the
word “Executive” shall be deemed to include such person or persons.


11.    FURTHER ASSURANCES


The Executive agrees, upon demand of the Company or the Committee, to do all
acts and execute, deliver and perform all additional documents, instruments and
agreements (including, without limitation, stock powers with respect to shares
of Common Stock issued as a dividend or distribution on Restricted Shares) which
may be reasonably required by the Company or the Committee, as the case may be,
to implement the provisions and purposes of this Agreement and the Program.


IN WITNESS WHEREOF, the parties have duly executed this Agreement, as of the day
and year first above written.


TELEDYNE TECHNOLOGIES INCORPORATED


By:
 
Title:
Chairman, President and Chief Executive Officer





EXECUTIVE


 
«First_Name» «Last_Name»









